ORDER

PER CURIAM.
Defendant was convicted by jury trial of one count of first degree robbery, one count of second degree assault, and two counts of armed criminal action, in violation of §§ 569.020, 565.060 and 571.015 RSMo 1986, respectively. Defendant was sentenced as a prior and persistent offender to life imprisonment for the first degree robbery conviction, to be served concurrently with thirty years imprisonment for the related armed criminal action conviction, to be served concurrently with twenty year sentences for the second degree assault and related armed criminal action convictions. Defendant also appeals the denial of his 29.15 motion for post-conviction relief. Defendant, however, has abandoned that appeal by failing to brief any errors pertaining to the denial of post-conviction relief.
With respect to Defendant’s direct appeal, no error of law appears and an opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order. The judgment is affirmed in accordance with Rules 30.25(b) and 84.16(b).